Motion by appellant for a stay of execution of warrant of arrest, pending appeal, granted, on condition that appellant perfect the appeal and be ready to argue or submit it at the October Term, beginning October 2,1961; appeal ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before September 1, 1961. Motion by appellant to direct the court stenographer of the Domestic Relations Court of the City of New York to furnish him with a transcript of minutes, denied without prejudice to such an application in said court or at a Special Term of the Supreme Court, as appellant may be advised. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.